Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11, 14, 18, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,515,687 B1 (hereinafter Wynn) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan).
Regarding claim 1, the limitations “A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executed by the at least one processor to cause the computing system to: obtain (i) a building information model (BIM) file that provides a three-dimensional (3D) representation of a construction project … render via a graphical user interface (GUI) of a BIM viewer application (i) a 3D view of the construction project using BIM file” are taught by Imamura (Imamura describes a housing sales support system which includes displaying a GUI and 3D rendered image of a CAD model of a real estate property using a computing device, e.g. abstract, paragraphs 27-32, 48, 62, 108.  Imamura describes the buyer as downloading the browser software for execution by their personal computer from the internet or a storage device, i.e. a device having a processor executing a stored program to render the GUI and 3D image.  Further, Imamura indicates that CAD model data of a building/property is provided by the real estate agent for rendering the 3D image, e.g. paragraphs 34, 44-46, 75, i.e. the 3D rendered image is a 3D view rendered based on the BIM file.)
The limitations “wherein the 3D view is presented from a perspective that is adjustable based on user input … provide, via the GUI of the BIM viewer application: a first navigational control … configured to detect a first type of … input that indicates a direction in which to adjust the horizontal position of the perspective … a second navigational control … configured to detect a second type of … input that indicates a direction in which to adjust the horizontal orientation of the perspective … a third navigational control … configured to detect a third type of … input that indicates a direction in which to adjust the vertical position of the perspective … responsively adjust the horizontal position of the 3D view’s perspective in accordance with the first … input … responsively adjust one or both of the horizontal orientation or the vertical orientation of the 3D view’s perspective in accordance with the second … input … responsively adjust the vertical position of the 3D view’s perspective in accordance with the third … input” are taught by Imamura (Imamura describes the display as including a plurality of navigational controls, e.g. elements 1-7 of figures 8-10, paragraphs 48-52, including 8 different controls for repositioning the view perspective, including a first control having a movement direction on two lateral axes simultaneously i.e. element 5, including move left, right, forward, and backward, corresponding to changing the horizontal position of the viewpoint, a second control having a movement direction for changing the horizontal view orientation, i.e. element 5, turn left and right, and a third control having a movement direction for adjusting the vertical position of the viewpoint, i.e. element 6 adjusting viewpoint height up or down.)
The limitations “a first navigational control comprising a first virtual joystick for adjusting a horizontal position of the 3D view’s perspective, wherein the first virtual joystick is overlaid onto the 3D view and is configured to detect a first type of touch-and-drag input that indicates a direction in which to adjust the horizontal position of the perspective and a magnitude of the adjustment in that direction, a second navigational control comprising a second virtual joystick for adjusting one or both of a horizontal orientation or a vertical orientation of the 3D view’s perspective, wherein the second virtual joystick is overlaid onto the 3D view and is configured to detect a second type of touch-and-drag input that indicates a direction in which to adjust the horizontal orientation of the perspective and a magnitude of the adjustment in that direction, a third navigational control comprising a third virtual joystick for adjusting a vertical position of the 3D view’s perspective, wherein the third virtual joystick is overlaid onto the 3D view of the construction project and is configured to detect a third type of touch-and-drag input that indicates a direction in which to adjust the vertical position of the perspective and a magnitude of the adjustment in that direction … detect a first touch-and-drag input at the first virtual joystick for adjusting the horizontal position of the 3D view’s perspective and then responsively adjust the horizontal position of the 3D view’s perspective in accordance with the first touch-and-drag input; detect a second touch-and-drag input at the second virtual joystick for adjusting one or both of the horizontal or the vertical orientation of the 3D view’s perspective and then responsively adjust one or both of the horizontal orientation or the vertical orientation of the 3D view’s perspective in accordance with the second touch-and-drag input; detect a third touch-and-drag input at the third virtual joystick for adjusting the vertical position of the 3D view’s perspective and then responsively adjust the vertical position of the 3D view’s perspective in accordance with the third touch-and-drag input” are not explicitly taught by Imamura (Imamura’s on screen controls are clickable buttons, e.g. paragraph 48, element 5 of figure 8, which do not provide movement directions and magnitudes based on movable elements.)  However, these limitations are taught by Marchal in view of Howard and Wynn (Marchal teaches that it is conventional to use two on-screen virtual joysticks on a multi-touch platform for first person 3D perspective navigation, with one joystick controlling translation on x and z axes simultaneously, and a second joystick controlling rotation on y and x axes simultaneously, and a third movable control such as a slider for vertical translation e.g. figure 1, section 2.1, paragraph 2.  Further, although Marchal does not describe implementation of an on-screen virtual joystick for a touchscreen device, Howard, e.g. abstract, paragraphs 43, 49-54, figures 3, 5, describes implementation details of an on-screen virtual joystick for a touchscreen device, including that it is a moveable element providing directional input, as well as that the velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, e.g. paragraph 54.  Finally, Marchal, e.g. section 2.1, paragraph 2, teaches that buttons, sliders, or other widgets can be used for vertical translation without mentioning a virtual joystick, although one of ordinary skill in the art would have found it implicit that a virtual joystick could also be used as a 1 dimensional control widget, which is explicitly taught by Wynn, e.g., col 4, lines 25-57, figure 3, describing a virtual joystick for controlling a 1 dimensional parameter, which one of ordinary skill in the art would recognize as falling within the scope of Marchal’s vertical translation control widget.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, to incorporate Howard’s on-screen virtual joysticks for controlling lateral translation, viewpoint orientation, and vertical translation as taught by Marchal in view of Wynn, for use with multi-touch platforms such as tablets or smartphone devices.  In the combination, Imamura’s viewpoint movement and orientation controls, elements 4-6 would be replaced with Marchal’s three joysticks, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54, such that the system would include the claimed 3 virtual joysticks for controlling direction and speed of change in the viewpoint’s horizontal position, orientation, and vertical positions, respectively.
The limitations “(ii) an image file that corresponds to the BIM file and provides a two-dimensional (2D) representation of the construction project …render, via a graphical user interface (GUI) of a BIM viewer application … (ii) a 2D view of the construction project using the image file … wherein the 2D view includes a visual indicator of a current horizontal location and current horizontal direction of the 3D view’s perspective … a fourth navigational control within the 2D view for adjusting one or both of the horizontal position or the horizontal orientation of the 3D view’s perspective within the 2D view, wherein the fourth navigational control is configured to detect a fourth type of … input within the 2D view that indicates an updated horizontal location and updated horizontal direction for the 3D view’s perspective … responsively adjust (i) both the horizontal position and the horizontal orientation of the 3D view’s perspective in accordance with the fourth … input and (ii) update the visual indicator of the current 2D location and the current 2D direction of the 3D view’s perspective” are taught by Imamura (Imamura describes controlling the perspective using a 2D display, e.g. paragraphs 48, 53-55, figure 10, where a bird’s eye 2D display is presented to the user, including a position marker indicating the 3D viewpoint, where the user can change the position of the marker with a drag and drop operation, and a direction of line of sight by dragging the end of the marker, where the changes by the user both changes the 3D view position and/or perspective, as well as changes the position marker in the 2D display, i.e. the claimed (i) and (ii) responsive adjustment/update.)
The limitation “wherein the 2D view is presented as an inset within the 3D view” is not explicitly taught by Imamura (Imamura indicates it is known, but potentially computationally expensive, to simultaneously display the 2D image with the 3D image, e.g. paragraph 54, but does not explicitly suggest simultaneous display of the 2D bird’s eye image as an inset.)  However, this limitation is taught by Chan (Chan describes a system for 3D model navigation which includes a 3D view and an overhead view displayed simultaneously, where one view is shown in the main viewport and the other view is shown in the inset viewport, e.g. abstract, figures 2, 5-7, col 7, line 9-31.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation, viewpoint orientation, and vertical translation as taught by Marchal in view of Wynn, to display the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, because Imamura does not suggest any particular format for simultaneous display of the 3D and 2D images, and Chan, describing an analogous system of navigating a 3D environment using simultaneous 3D and overhead views, teaches a display format using a main and inset view.
The limitations “fourth navigational control is configured to detect a fourth type of touch-and-drag input within the 2D view that indicates an updated horizontal location and updated horizontal direction for the 3D view’s perspective … detect a fourth touch-and-drag input within the 2D view, wherein a touch position of the fourth touch-and-drag input within the 2D view indicates an updated horizontal location for the 3D view’s perspective and a drag direction of the fourth touch-and-drag input within the 2D view indicates an updated horizontal orientation for the 3D view’s perspective, and then responsively adjust (i) both the horizontal position and the horizontal orientation of the 3D view’s perspective in accordance with the fourth touch-and-drag input and (ii) update the visual indicator of the current 2D location and the current 2D direction of the 3D view’s perspective” are not explicitly taught by Imamura (Imamura receives two separate input events on the 2D display to indicate location and direction, a drag and drop operation and rotational dragging operation, respectively, e.g. paragraph 53, rather than a single input event, including both the desired viewpoint location and orientation.)  However, this limitation is suggested in view of Chan (Chan teaches using a click/drag/release mouse operation as part of a single input event to allow a user to more efficiently specify a new viewpoint location and orientation than separate control of location and orientation, e.g. col 9, lines 50-64, col 18, lines 1-29.  It is noted that Chan also describes navigation using the overhead view, e.g. col 8, line 51 – col 9, line 3, but does not suggest applying the click/drag/release mouse operation to the overhead view navigation, because Chan’s only explicitly considers joystick control of the overhead view and does not anticipate any mouse input to the overhead view.  Imamura’s overhead 2D view uses mouse input to specify a new viewpoint location/orientation, such that one of ordinary skill in the art would be motivated to apply Chan’s efficient click/drag/release mouse operation to Imamura’s overhead view, because it only requires a single input operation to specify a new viewpoint location and orientation, and Imamura’s overhead view mouse input otherwise requires two separate input events to specify a new viewpoint location and orientation.  Further, in the combination where Imamura’s system is used on a multi-touch platform incorporating Howard’s on-screen virtual joysticks, the mouse input would be replaced by touch input, i.e. a touch/drag/release touch operation to specify a new viewpoint location and orientation.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation, viewpoint orientation, and vertical translation as taught by Marchal in view of Wynn, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, to include Chan’s efficient click/drag/release viewpoint position and orientation mouse operation, in the form of a touch/drag/release multi-touch platform operation, as an alternative input to Imamura’s 2D overhead image to specify the viewpoint of the 3D image, because it would only require a single input operation to specify a new viewpoint location and orientation instead of two separate input events as taught by Imamura.
Regarding claim 5, the limitation “wherein detecting the first touch-and-drag input at the first virtual joystick comprises detecting a first magnitude component of the first touch-and-drag input, and wherein adjusting the horizontal position of the 3D view’s perspective in accordance with the first touch-and-drag input comprises: determining a speed at which to adjust the horizontal position of the 3D view’s perspective based on the first magnitude component; and adjusting the horizontal position of the 3D view’s perspective in accordance with the determined speed” is taught by Imamura in view of Marchal and Howard (Imamura’s element 4, e.g. paragraphs 48, 51, 52, is used to control the movement speed of the viewpoint shifting. As discussed in the claim 1 rejection above, in the combination, Imamura’s viewpoint movement controls, elements 4-6, would be replaced with Marchal’s three joysticks, and velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54.)  
Regarding claims 8 and 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 30 and 32, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. in the combination, Chan’s efficient click/drag/release mouse operation is applied to Imamura’s overhead view, which only requires a single input operation to specify a new viewpoint location and orientation, i.e. a position to which the perspective is moved, and an orientation to which the perspective is reoriented, where the operation would necessarily require the claimed translation of 2D viewpoint and orientation to a 3D position and orientation in the 3D model, i.e. in Imamura’s system the 2D position and orientation are used to change the 3D position and orientation of the 3D view.
Regarding claim 33, the limitation “wherein obtaining the image file that corresponds to the BIM file and provides the 2D representation of the construction project comprises generating the image file based on the BIM file” is taught by Imamura (Imamura, e.g. paragraph 53, teaches that both the 2D and 3D images are rendered by the system, based on the selected real estate object file, e.g. paragraphs 34, 47.)
Regarding claims 34 and 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 33 above.

Claims 4, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,515,687 B1 (hereinafter Wynn) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan) as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication 2009/0079731 A1 (hereinafter Fitzmaurice).
Regarding claim 4, the limitations “provide, via the GUI of the BIM viewer application a fifth navigational control a virtual slider for adjusting a vertical position of the 3D view’s perspective between discrete levels of the construction project, wherein the virtual slider is overlaid onto the 3D view and is configured to detect a fifth type of touch-and-drag input that indicates one of the discrete levels of the construction project; and detect a fifth touch-and-drag input for adjusting the vertical position of the 3D view’s perspective to one of the discrete levels of the construction project and then responsively adjust the vertical position of the 3D view’s perspective in accordance with the fifth touch-and-drag input” are not explicitly taught by Imamura (Imamura does not address multiple floors, i.e. levels, of a building, or navigation thereof.)  However, this limitation is taught by Fitzmaurice (Fitzmaurice teaches tools for navigation of a 3D environment, e.g. abstract, paragraphs 50-53, including an up/down tool for vertically displacing the viewpoint between floors or levels of a building, e.g. paragraphs 113-118, figure 29A, where the tool is displayed over the 3D viewpoint analogously to the forward tool display, e.g. figure 28, paragraphs 112, 117.  Further, Fitzmaurice teaches that the up/down slider may include additional semantic controls to go up or down by a floor, e.g. using a page up/down set of controls as on typical scrollbars, or drag snapping to different floors marked on the slider, e.g. paragraphs 182-184, i.e. a click-and-drag input to indicate one of the discrete levels of the construction project to which the vertical position of the viewpoint should be adjusted.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation, viewpoint orientation, and vertical translation as taught by Marchal in view of Wynn, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, including Chan’s efficient click/drag/release viewpoint position and orientation mouse operation in the form of a touch/drag/release multi-touch platform operation, to include Fitzmaurice’s up/down slider control with semantic controls for moving the viewpoint between different floors of a 3D building model, because Imamura does not discuss mechanisms for moving between floors of a real estate model having multiple floors, and Fitzmaurice, describing an analogous system for viewpoint navigation in a 3D building model, suggests that the up/down slider allows for improved user interaction, e.g. paragraphs 113, 182, 184.  Further, in the combination where Imamura’s system is used on a multi-touch platform incorporating Howard’s on-screen virtual joysticks, the mouse input would be replaced by touch input, i.e. a touch-and-drag operation to specify a floor on the slider control rather than a click-and-drag operation.
Regarding claims 17 and 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,515,687 B1 (hereinafter Wynn) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan) as applied to claims 1, 8 and 14 above, and further in view of U.S. Patent Application Publication 2006/0106494 A1 (hereinafter Alvarez).
Regarding claim 21, the limitation “wherein determining the speed at which to adjust the horizontal position of the 3D view’s perspective comprises applying a linear scale factor to the first magnitude component” is implicitly taught by Imamura in view of Howard (Howard teaches, e.g. paragraphs 54, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, which implicitly corresponds to scaling the deviation magnitude to determine the velocity magnitude, as is well-known in the art.  Further, it would have been implicit to one of ordinary skill in the art, e.g. in view of Howard, paragraph 73, that the function could be linear or non-linear.  While these features would have been implicit, in the interest of compact prosecution Alvarez is cited for explicitly teaching these features.  Alvarez, e.g. abstract, paragraphs 71-76, describe using a conventional joystick for camera control, and further, e.g. paragraphs 116-118, figure 8B, that the magnitude of the joystick displacement can be scaled linearly, i.e. using response functions 133 and 135, or non-linearly, i.e. using functions 131, 132, 134, or 136.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation, viewpoint orientation, and vertical translation as taught by Marchal in view of Wynn, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, including Chan’s efficient click/drag/release viewpoint position and orientation mouse operation in the form of a touch/drag/release multi-touch platform operation, to allow a user to select from linear and non-linear response functions as taught by Alvarez in order to provide system controls better suited to the user’s preferences.
Regarding claim  22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above, i.e. Alvarez teaches both linear and non-linear response functions in figure 8, elements 131-136.
Regarding claims 23 and 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.
Regarding claims 24 and 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
Applicant’s remarks do not contain any new arguments as to why the amended claims are distinguished from the prior art as applied to the independent claims and now cancelled depending claims 27, 28, and 31, and instead refer to the arguments filed on 11/26/21 and corresponding declaration.  However, these arguments were previously considered and addressed in the 1/21/22 Final Office Action, pages 16-22, herein incorporated by reference, and were not found to be persuasive.  As Applicant’s amended claims are still found to be obvious in view of the cited prior art as mapped in the above prior art rejections, and Applicant’s remarks provide no new arguments for consideration, they are still not considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619